                                                                                                       1    Michael F. Heafey (Bar No. 153499)
                                                                                                            michael.heafey@troutman.com
                                                                                                       2    TROUTMAN SANDERS LLP
                                                                                                            580 California Street, Suite 1100
                                                                                                       3    San Francisco, CA 94104
                                                                                                            Telephone:     (415) 477-5700
                                                                                                       4    Facsimile:     (415) 477-5710

                                                                                                       5    Attorneys for Plaintiff and Counter Defendant
                                                                                                            SMART MODULAR TECHNOLOGIES, INC.
                                                                                                       6
                                                                                                            Sean C. Cunningham (Bar No. 174931)
                                                                                                       7    sean.cunningham@dlapiper.com
                                                                                                            DLA PIPER LLP (US)
                                                                                                       8    401 B Street, Suite 1700
                                                                                                            San Diego, CA 92101-4297
                                                                                                       9    Telephone:     (619) 699-2700
                                                                                                            Facsimile:     (619) 699-2701
                                                                                                      10
                                                                                                            Attorneys for Defendant and Counterclaimant
                                                                                                      11    NETLIST, INC.
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12                               UNITED STATES DISTRICT COURT
                                                                                                      13                              EASTERN DISTRICT OF CALIFORNIA
                                                                                                      14

                                                                                                      15                                                      Case No. 2:12-cv-02319-TLN-EFB
                                                                                                             SMART MODULAR TECHNOLOGIES,
                                                                                                      16     INC.,                                            JOINT MOTION TO DISMISS WITH
                                                                                                                                                              PREJUDICE AND ORDER
                                                                                                      17                      Plaintiff and Counter
                                                                                                                              Defendant,
                                                                                                      18
                                                                                                                    v.
                                                                                                      19                                                      Trial Date: None Set
                                                                                                             NETLIST, INC.,                                   Action filed: September 10, 2012
                                                                                                      20
                                                                                                                              Defendant and
                                                                                                      21                      Counterclaimant.

                                                                                                      22
                                                                                                                   SMART MODULAR TECHNOLOGIES, INC. as plaintiff and counter defendant and
                                                                                                      23
                                                                                                           NETLIST, INC. as defendant and counterclaimant have resolved their disputes and now desire to
                                                                                                      24

                                                                                                      25   terminate this action with prejudice. Smart Modular Technologies, Inc. and Netlist, Inc. now

                                                                                                      26   stipulate:

                                                                                                      27

                                                                                                      28
                                                                                                                                                                    JOINT MOTION TO DISMISS WITH PREJUDICE AND
                                                                                                                                                                                                          ORDER
                                                                                                                                                                                           2:12-CV-02319-TLN-EFB
                                                                                                       1             1)     Smart Modular Technologies, Inc. dismisses with prejudice all legal claims it
                                                                                                       2   asserted in this action;
                                                                                                       3
                                                                                                                     2)     Netlist, Inc. dismisses with prejudice all counterclaims it asserted in this action
                                                                                                       4
                                                                                                           and dismisses with prejudice all mandatory counterclaims whether or not it asserted such
                                                                                                       5
                                                                                                           mandatory counterclaims in this action; and
                                                                                                       6

                                                                                                       7             3)     Netlist, Inc. dismisses with prejudice all affirmative defenses it asserted in this

                                                                                                       8   action.

                                                                                                       9             The parties stipulate that each party shall bear its own costs and fees.
                                                                                                      10             The parties request that the Court enter the proposed order filed with this motion.
                                                                                                      11
                         580 CALIFORNIA STREET, SUITE 1100
T ROUTMAN S ANDERS LLP

                                                             S A N F R A N C I S C O , CA 9 4 1 0 4




                                                                                                      12
                                                                                                             Dated: January 18, 2019                   TROUTMAN SANDERS LLP
                                                                                                      13

                                                                                                      14
                                                                                                                                                       By: /s/ Michael F. Heafey
                                                                                                      15                                                  Michael F. Heafey
                                                                                                                                                          Attorneys for Plaintiff and Counter Defendant
                                                                                                      16                                                  SMART MODULAR TECHNOLOGIES,
                                                                                                                                                          INC.
                                                                                                      17
                                                                                                             Dated: January 18, 2019                   DLA PIPER LLP (US)
                                                                                                      18

                                                                                                      19
                                                                                                                                                       By: /s/ Sean C. Cunningham
                                                                                                      20                                                  Sean C. Cunningham
                                                                                                                                                          Attorneys for Defendant and Counterclaimant
                                                                                                      21                                                  NETLIST, INC.
                                                                                                      22
                                                                                                           IT IS SO ORDERED this 18th day of January 2019.
                                                                                                      23

                                                                                                      24

                                                                                                      25

                                                                                                      26                                                                  Troy L. Nunley
                                                                                                                                                                          United States District Judge
                                                                                                      27

                                                                                                      28
                                                                                                                                                                       JOINT MOTION TO DISMISS WITH PREJUDICE AND
                                                                                                                                                           -2-                                               ORDER
                                                                                                                                                                                              2:12-CV-02319-TLN-EFB
